August 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           KATY SPRINGS & MANUFACTURING, INC., Appellant

NO. 14-14-00172-CV                     V.

                        JOSEPH FAVALORA, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee Joseph
Favalora, signed December 16, 2013, was heard on the transcript of the record. We
have inspected the record and find that the evidence was insufficient to support the
jury’s award for future mental anguish damages. We therefore MODIFY the
judgment of the trial court to delete the $100,000 award for future mental anguish.
We order the judgment of the trial court AFFIRMED except as modified in this
judgment.

      We order appellee Joseph Favalora to pay costs by reason of this appeal.

      We further order this decision certified below for observance.